Exhibit 10.9

Fiscal 2021 Form

AAR CORP.

Director Restricted Stock Agreement

(the “Agreement”)

Subject to the provisions of the AAR CORP. 2013 Stock Plan (the “Plan”), the
terms of which are hereby incorporated by reference herein, and in consideration
of the agreements of the Grantee herein provided, AAR CORP. a Delaware
corporation (“Company”), hereby grants to Grantee a restricted stock award
(“Award”), effective __________________, 2020 (“Date of Award”), of ___________
shares of common stock (“Common Stock”) of the Company, $1.00 par value (“Award
Shares”), subject to the forfeiture and nontransferability provisions hereof and
the other terms and conditions set forth herein:

1.Acceptance By Grantee.  The Award is conditioned upon the acceptance by the
Grantee of the terms and conditions of the Award as set forth in this Agreement.
The Grantee must confirm acceptance of the Award and this Agreement on Morgan
Stanley’s web site (www.stockplanconnect.com).  The Company will accept the
Award on the Grantee’s behalf.  By acceptance of this Agreement, you irrevocably
agree to be bound by the terms hereof.

2.Restrictions.  The Grantee represents that he is accepting the Award Shares
without a view toward distribution of said Award Shares and that he will not
sell, assign, transfer, pledge or otherwise encumber the Award Shares during the
period commencing on the Date of Award and ending on the date the restrictions
applicable to such Award Shares are released pursuant to paragraph 3 of this
Agreement (“Restrictive Period”).

3.Release of Restrictions.  Subject to the provisions of paragraph 4 below, the
restrictions described in paragraph 2 above shall be released with respect to
the Award Shares on the first anniversary of the Date of Award, except as
follows:

(a)In General.  If the Grantee’s membership on the Company’s Board of Directors
terminates prior to the last day of the Restrictive Period for any reason other
than Retirement, death or Disability, the Grantee shall forfeit to the Company
all Award Shares not previously released from the restrictions of paragraph 2
hereof.

(b)Retirement.  If the Grantee’s membership on the Company’s Board of Directors
terminates by reason of Retirement prior to the last day of the Restrictive
Period, the Restrictive Period shall terminate in accordance with the
restriction release schedule set forth above in the first clause of this
paragraph 3 as to the Award Shares not previously released; provided, however,
that if the Grantee dies after Retirement and prior to the last day of the
Restrictive Period, the Grantee’s date of death will be treated as the date on
which his membership on the Company’s Board of Directors has terminated, and the
provisions of paragraph 3(c) shall apply in determining the release of
restrictions as to the Award Shares not previously released. For purposes of
this Agreement, “Retirement” means the Grantee’s voluntary termination of
membership on the Company’s Board of Directors at or after attaining age 65 with
five or more consecutive years of service as a non-employee member of the
Company’s Board of Directors.





1

--------------------------------------------------------------------------------

(c)Death or Disability.  If the Grantee’s membership on the Company’s Board of
Directors terminates by reason of death or Disability, the Restrictive Period
shall terminate on the date of such death or Disability. For this purpose,
“Disability” means the inability of the Grantee to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months.

(d)Restrictive Covenant.  If at any time prior to the Award Shares’ release from
the restrictions hereunder, the Grantee, without the Company’s express written
consent, directly or indirectly, alone or as a member of a partnership, group,
or joint venture or as an employee, officer, director, or greater than 1%
stockholder of any corporation, or in any capacity engages in any activity which
is competitive with any of the businesses conducted by the Company or its
affiliated companies at any time during the Grantee’s membership on the
Company’s Board of Directors, the Grantee shall forfeit to the Company all Award
Shares not previously released from the restrictions of paragraph 2 hereof.

4.Change in Control.  In the event of a Change in Control of the Company, and
the Grantee’s membership on the Company’s Board of Directors ends on or after
the Change in Control but prior to the last day of the Restrictive Period, then
notwithstanding any conditions or restrictions contained in this Agreement, the
Restrictive Period shall terminate as to all Award Shares not previously
released.

5.Change in Outstanding Shares.  In the event of any change in the outstanding
shares of Common Stock occurring through stock splits, stock dividends, stock
consolidations, spin-offs, other distributions of assets to stockholders or
assumption or conversion of outstanding Awards due to an acquisition after the
Date of Award, the Award Shares shall be treated in the same manner in any such
transaction as other shares of Common Stock. Any additional shares of Common
Stock received by the Grantee with respect to the Award Shares in any such
transaction shall be subject to the same restrictions as are then applicable to
those Award Shares for which the additional shares have been issued.

6.Rights of Grantee.  As the holder of the Award Shares, the Grantee is entitled
to all of the rights of a stockholder of AAR CORP. with respect to any of the
Award Shares, when issued, including, but not limited to, the right to receive
dividends declared and payable since the Date of Award.

7.Shares.  Award Shares shall be held by the Company in electronic book entry
form on the records of the Company’s Transfer Agent for the account of the
Grantee until such restrictions are released pursuant to the terms hereof, or
such Award Shares are forfeited to the Company as provided by the Plan or this
Agreement. The Grantee shall be entitled to the Award Shares as to which such
restrictions have been released, and the Company agrees to issue such Award
Shares in electronic form on the records of the Transfer Agent. Upon request by
the Grantee, the Transfer Agent will transfer such released Award Shares in
electronic form to the Grantee’s broker for the Grantee’s account or issue
certificates in the name of the Grantee representing the Award Shares for which
restrictions have been released.



2

AAR Director Restricted Stock Agreement

Fiscal 2021

--------------------------------------------------------------------------------

8.Legend.  The Company may, in its discretion, place a legend or legends on any
electronic shares or certificates representing Award Shares issued to the
Grantee that the Company believes is required to comply with any law or
regulation.

9.Committee Powers.  The Committee may subject the Award Shares to such
conditions, limitations or restrictions as the Committee determines to be
necessary or desirable to comply with any law or regulation or with the
requirements of any securities exchange. At any time during the Restrictive
Period, the Committee may reduce or terminate the Restrictive Period otherwise
applicable to all or any portion of the Award Shares.

10.Postponement of Distribution.  Notwithstanding anything herein to the
contrary, the distribution of any portion of the Award Shares shall be subject
to action by the Board taken at any time in its sole discretion (i) to effect,
amend or maintain any necessary registration of the Plan or the Award Shares
distributable in satisfaction of this Award under the Securities Act of 1933, as
amended, or the securities laws of any applicable jurisdiction, (ii) to permit
any action to be taken in order to (a) list such Award Shares on a stock
exchange if the Common Stock is then listed on such exchange or (b) comply with
restrictions or regulations incident to the maintenance of a public market for
its Shares of Common Stock, including any rules or regulations of any stock
exchange on which the Award Shares are listed, or (iii) to determine that such
Award Shares and the Plan are exempt from such registration or that no action of
the kind referred to in (ii)(b) above needs to be taken; and the Company shall
not be obligated by virtue of any terms and conditions of this Award or any
provision of this Agreement or the Plan to issue or release the Award Shares in
violation of the Securities Act of 1933 or the law of any government having
jurisdiction thereof. Any such postponement shall not shorten the term of any
restriction attached to the Award Shares and neither the Company nor its
directors or officers shall have any obligation or liability to the Grantee or
to any other person as to which issuance under the Award Shares was delayed.

11.Miscellaneous.

(a)The Award and this Agreement shall be construed, administered and governed in
all respects under and by the laws of the State of Illinois.

(b)Capitalized terms used herein and not defined herein will have the meanings
set forth in the Plan.

(c)This Agreement has been examined by the parties hereto, and accordingly the
rule of construction that ambiguities be construed against a party which causes
a document to be drafted shall have no application in the construction or
interpretation hereof. If any part of this Agreement is held invalid for any
reason, the remainder hereof shall nevertheless remain in full force and effect.

(d)This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and any prior understanding or
representation of any kind antedating this Agreement concerning such subject
matter shall not be binding upon either party except to the extent incorporated
herein. No consent, waiver, modification or amendment hereof, or additional
obligation assumed by either party in connection herewith, shall be binding
unless evidenced by a writing signed by both parties and referring specifically
hereto. No consent, waiver,



3

AAR Director Restricted Stock Agreement

Fiscal 2021

--------------------------------------------------------------------------------

modification or amendment with respect hereto shall be construed as applicable
to any past or future events other than the one in respect of which it was
specifically made.

(e)This Agreement shall be construed consistent with the provisions of the Plan
and in the event of any conflict between the terms of this Agreement and the
terms of the Plan, the terms of the Plan shall control and any terms of this
Agreement which conflict with Plan terms shall be void.

Questions concerning the provisions of this Agreement should be directed to the
Company’s Corporate Secretary: 630/227-2060; fax 630/227-2058.

4

AAR Director Restricted Stock Agreement

Fiscal 2021

--------------------------------------------------------------------------------